UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
SALAME M. AMR,                )
                              )
          Plaintiff,          )
                              )
          v.                  )       Civil Action No. 13-707 (RWR)
                              )
COMMONWEALTH OF VIRGINIA,     )
et al.,                       )
                              )
          Defendants.         )
______________________________)

                                 ORDER

     For the reasons set forth in the accompanying memorandum

opinion, it is hereby

     ORDERED that the Commonwealth of Virginia’s motion to

dismiss the complaint [4], the American Society of Engineering

Education’s motion to dismiss the complaint [5], and Judge

Payne’s motion to dismiss the complaint [32] be, and hereby are,

GRANTED.   It is further

     ORDERED that Judge Payne’s motion [32] to set aside default

be, and hereby is, GRANTED.   It is further

     ORDERED that all other pending motions be, and hereby are,

DENIED as moot.

     This is a final, appealable order.
SIGNED this 15th day of July, 2014.




                                          /s/
                              RICHARD W. ROBERTS
                              Chief Judge